Order entered September 10, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00664-CV


                           IN THE INTEREST OF C.W., A CHILD


                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 11-667

                                             ORDER
       Appellant’s brief in this case is overdue. By order dated August 7, 2013, we ordered

appellant to file his brief on or before September 6, 2013. Appellant has not filed a brief or

otherwise communicated with this Court since we issued our August 7, 2013 order.

       We direct appellant to file his brief within ten days of the date of this order. If the brief is

not filed within the time specified, the appeal will be dismissed. No further extensions will be

granted.



                                                        /s/    KERRY P. FITZGERALD
                                                               JUSTICE